Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 5-8 and 11-12 are pending. Claims 1-4 and 9-10 were canceled.
Amendment filed 5/31/2022 has been entered.
Replacement sheet of Drawings filed 6/12/2018 is acceptable.
Claims 5-8 and 11-12 are allowed.


REASONS OF ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
Independent claim 5 is considered to have allowable subject matter because the claim distinguishes the Applicant's cabinet jack primarily as against the teachings of prior art, especially the prior art of via the recitations of “a second coupling device located between said first and second ends of said cabinet support member at a plurality of predetermined attachment points, said second coupling device cooperating with said first coupling device to rotatably attach said cabinet support member to said extendable support pole at a selected one of said plurality of predetermined attachment points…”

Johnson’445 and Brennan, Sr’592 was considered as one of the most closest prior art of record. Johnson and Brennan, Sr., however, do not show or suggest the cabinet support member having a plurality of predetermined attachment points, said second coupling device cooperating with said first coupling device to rotatably attach said cabinet support member to said extendable support pole at a selected one of said plurality of predetermined attachment points…”. The claim is therefore believed to be patentable.
Claims 6-8 and 11-12 are all dependent from claim 5 also allowable at least for the same reasons as their respective base claims and further due to the additional features that they recite. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632